t c memo united_states tax_court david s and melanie s alioto petitioners v commissioner of internal revenue respondent docket no filed date w michael conway for petitioners terry serena for respondent memorandum opinion goeke judge in this deficiency case david and melanie alioto seek review of respondent’s determination to deny deductions for business_losses and theft losses for tax years and the years in issue as discussed below we sustain respondent’s determination to deny deductions but hold that petitioners are not liable for the accuracy-related_penalties under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in ohio david s alioto mr alioto has been in the transportation and logistics industries for over years including founding and developing his own company from to mr alioto was coo of this entity known as nation street which was formed in nation street was engaged in the business of transporting unusual items that other common carriers would generally not transport mr alioto conducted a convention for his business in early in boston massachusetts at which time he invited actor john ratzenberger mr ratzenberger to speak to the attendees mr ratzenberger played cliff claven the mailman on the television show cheers while mr alioto was having dinner with mr ratzenberger and his agent they discussed a new business venture the business concept was to use celebrities such as mr ratzenberger and create media which would then be sold to corporations to advertise on the internet mr alioto 1all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure testified that a business plan named big rent tent brt was developed which included multiple celebrities mr alioto became ceo of brt around date mr alioto and mr ratzenberger discussed transferring a 10-percent ownership_interest in brt to mr alioto for his services as ceo but this was never finalized dave mcneff mr mcneff was an associate of brt in or mr mcneff owed mr alioto dollar_figure which mr alioto testified he forgave at the behest of mr ratzenberger as consideration for mr mcneff’s terminating his association with brt the underlying issue in this case is the deductibility of alleged business or theft losses claimed as the result of a debt mr alioto claims he was owed by mr ratzenberger on or about date mr alioto received a reimbursement of dollar_figure for amounts he had expended in on behalf of brt on or about date mr alioto received a reimbursement of dollar_figure for amounts he had expended in and on behalf of brt mr alioto testified that he made payments or incurred expenses totaling dollar_figure on behalf of brt and that he also incurred debts for additional 2petitioners’ theft_loss deduction of dollar_figure from their income represented a portion of mr alioto’s forgiveness of the dollar_figure debt which mr mcneff owed to mr alioto mr alioto deducted an additional dollar_figure in tax_year on account of his forgiveness of mr mcneff’s dollar_figure debt in or operating_expenses on behalf of brt around mid-2001 mr alioto decided to remove himself from brt completely in date mr alioto obtained legal advice concerning the possibility of claims against mr ratzenberger or brt to collect the amounts he believed were due him mr alioto did not commence legal action or attempt to collect any amounts on date mr alioto commenced a voluntary chapter bankruptcy proceeding before the u s bankruptcy court for the southern district of ohio western division dayton the first meeting of creditors in the bankruptcy case was held on date mr alioto’s chapter case was identified as a no asset chapter proceeding creditors were directed not to file proofs of claim unless notified to do so on date the chapter trustee in the bankruptcy case filed a report of no distribution mr alioto received a chapter discharge in his bankruptcy case on date mr alioto scheduled his claims against brt and mr ratzenberger in his chapter bankruptcy case as an item of personal_property with a current market_value of dollar_figure 3mr alioto deducted the dollar_figure and the dollar_figure before arriving at his total claim of dollar_figure 4there was no written contract promissory note or other formal agreement between mr alioto and mr ratzenberger or brt for the reimbursement of amounts which mr alioto spent during his association with the enterprise this asset was identified as outstanding business_expenses and shareholder loans from sic big red tent contact person john ratzenberger the chapter trustee did not pursue mr alioto’s claim against brt or mr ratzenberger and closed the bankruptcy case on date on or before date petitioners timely filed their joint federal_income_tax return for in which they deducted dollar_figure and dollar_figure on their schedule c profit or loss from business as business_losses on or before date and mr alioto separately and timely filed his individual federal_income_tax returns for years and in which he deducted dollar_figure in and dollar_figure and dollar_figure in on his schedules c as business_losses the losses deducted in and were carried forward as the unused portion of the dollar_figure loss incurred in and on date respondent issued a notice_of_deficiency to petitioners setting forth respondent’s determination that petitioners have a deficiency for of dollar_figure and owe a penalty under sec_6662 of dollar_figure on 5mr alioto treated some expenditures on behalf of brt during tax years and as unreimbursed employee business_expenses for which he claimed deductions in those years or possibly for taxable years and 6mr alioto deducted the amounts at issue on schedules c for an entity known as probity enterprises probity enterprises was formed in taxable_year date respondent issued a notice_of_deficiency to mr alioto setting forth respondent’s determination that mr alioto owes deficiencies in income_tax for and of dollar_figure and dollar_figure respectively and sec_6662 penalties of dollar_figure and dollar_figure respectively on date petitioners timely filed a petition with this court discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not argue or present sufficient evidence that they satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent petitioners argue that they should be able to deduct as business_losses or theft losses for tax years and amounts which were lost in tax years and from mr alioto’s involvement in brt business_losses sec_165 allows a deduction for any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise sec_165 limits the loss deduction for individuals to losses_incurred in a trade_or_business losses_incurred in a transaction entered into for profit though not connected with a trade_or_business and certain other losses including those arising from a casualty or theft mr alioto alleges that in and while acting as ceo of brt he advanced a total of dollar_figure to brt mr alioto asserts that because he was the ceo of brt all losses that occurred should be deducted by him as losses of his business additionally he claims that the losses did not become uncollectible until when mr ratzenberger’s agent emailed mr alioto telling him that the amount would not be paid back according to mr alioto it was only after this email that he realized he would not get paid back and thus he should be allowed a business loss for that amount in respondent argues that mr alioto incurred the loss before and thus no business_expense loss should be allowed for taxable years and during trial mr alioto admitted he had disassociated himself from brt in date he also testified he had become aware of material misrepresentations regarding the financial backing of the enterprise during a meeting with brt’s board_of advisers in the spring of according to mr alioto it was then that he learned that the advisers were not committed to making any financial contributions to or on behalf of brt mr alioto testified that he realized he was not going to recover his expenditures at sometime in or mr alioto also testified that he had received an email from mr ratzenberger’s financial manager in which stated that the amounts would not be repaid to mr alioto on the basis of this alleged email mr alioto determined the debt uncollectible however a copy of this email could not be produced at trial and mr alioto did not otherwise establish the alleged communication sec_1_165-1 income_tax regs provides in pertinent part when a taxpayer claims that the taxable_year in which a loss is sustained is fixed by his abandonment of the claim for reimbursement he must be able to produce objective evidence of his having abandoned the claim such as the execution of a release there is no objective evidence that mr alioto abandoned the claim against brt during outside of an email that mr alioto claimed he received from mr ratzenburger’s agent which could not be reproduced and provided at trial all evidence shows that mr alioto was told of brt’s financial issues in and it is clear that at the end of and early mr alioto understood that the expenses would not be paid back the record does not support a finding that mr alioto sustained an abandonment_loss during accordingly the court sustains respondent’s determination that petitioners are not entitled to business loss deductions claimed by mr alioto for tax years and theft losses in order to claim a theft_loss deduction the taxpayer must prove that a theft actually occurred under the law of the jurisdiction wherein the alleged loss occurred 34_tc_688 the amount of the loss 46_tc_161 and the date the taxpayer discovered the loss sec_165 34_tc_59 see also river city ranches ltd v commissioner tcmemo_2003_150 affd in part revd in part on another issue and remanded 401_f3d_1136 9th cir yates v commissioner tcmemo_1988_565 in determining the jurisdiction in which the loss occurred petitioners and respondent agree that massachusetts is the logical jurisdiction in massachusetts theft is defined as follows 7petitioners also argue that because none of the claimed losses were reimbursed by debts discharged in their ch bankruptcy the losses could be used as business_losses mr alioto testified that every scheduled debt except for a student_loan and one-half of a debt to presumably a law firm arose from his expenditures on behalf of brt these debts were scheduled as unsecured nonpriority claims mr alioto received a ch discharge on date of all the remaining debt except for the student_loan incurred as a result of his involvement with brt therefore even if we were to assume that business_losses were allowed there was nothing for petitioners to deduct for tax years and sec_34 false pretences to constitute larceny whoever with intent to defraud and by a false pretence induces another to part with property of any kind or with any of the benefits described in the preceding sections shall be guilty of larceny mass ann laws ch sec_34 lexis nexi sec_2010 massachusetts law thus requires mr alioto to show proof that mr ratzenberger committed acts of larceny or fraud specifically intended to steal from mr alioto or to defraud him by false pretenses when brt was established in and there is nothing in the record that would prove that mr ratzenberger committed any wrongdoing mr alioto did not present any evidence demonstrating that mr ratzenberger or his agents did anything illegal and failed to show any specific promises or agreements made by mr ratzenberger and his agents mr alioto never contacted the police the securities_and_exchange_commission or any state licensing division never filed suit against mr ratzenberger and never had any written contract between himself and mr ratzenberger at trial mr alioto claimed that a formal agreement did exist between himself and mr ratzenberger but that he had left it at home and did not want to share it with anyone consequently we hold that petitioners are not entitled to their claimed dollar_figure loss incurred in and penalties respondent also determined that mr alioto is liable under sec_6662 for accuracy-related_penalties for tax years and sec_6662 imposes an accuracy- related penalty equal to percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of an underpayment_of_tax which is attributable to among other things negligence or intentional disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement see sec_6662 - sec_6662 defines negligence as any careless reckless or intentional disregard see also 820_f2d_1464 9th cir intentional disregard occurs when a taxpayer who knows or should know of a rule_or_regulation chooses to ignore the requirements sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for that portion and the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs we believe that mr alioto did in fact make a good_faith effort on the basis of his knowledge of the facts and understanding of the law mr alioto is not a tax expert nor has he any background in tax law respondent does not dispute that mr alioto incurred dollar_figure of expenses neither does respondent dispute that mr alioto was involved in a complicated business transaction mr alioto sincerely believed he was shorted dollar_figure in this business transaction and he genuinely believed he was entitled to some income_tax relief thus given these difficult circumstances we find that the claims of losses were made with reasonable_cause and in good_faith accordingly we do not sustain respondent’s imposition of accuracy-related_penalties for tax years and to reflect the foregoing decision will be entered for respondent as to the deficiencies in income_tax and for petitioners as to the penalties
